Order, Supreme Court, New York County, entered on September 8, 1972, denying motion of plaintiff for summary judgment and granting cross motion of defendant for summary judgment, unanimously modified, on the law, to the extent of striking therefrom so much of that paragraph which dismisses the complaint and by. substituting therefor a provision declaring that section 8 (subd. [a], par. [3]) of the National Labor Relations Act (U. S. Code, tit. 29, § 158, subd. [a], par. [3]), insofar as it authorizes defendant to require plaintiff to pay dues as a condition of speaking on radio, does not violate the First Amendment. As so modified, the order is affirmed, without costs and without disbursements. We are not unaware of the succinct opinion of Brieant, J., in Evans v. American Federation of Tel. & Radio Artists (354 F. Supp. 823; So. Dist., Jan. 23, 1973). Concur — McGivern, J. P., Markewieh, Nunez, Kupferman and Murphy, JJ. [71 Mise 2d 253.]